Title: From Lewis Nicola to Jonathan Trumbull, Jr., 18 October 1783
From: Nicola, Lewis
To: Trumbull, Jonathan, Jr.


                        
                            Sr
                            Philada 18 October 1783
                        
                        The Officers of the Invalid regt Stationed here being informed of the inspection held on those at the Point,
                            request of his Excellency the same indulgence, by the inclosed Memorial, which, with my respects, I beg you will hand to
                            him & you’ll oblige Sr Your most obedt Servt
                        
                            Lewis Nicola Col. Inv.
                        
                    